313 So.2d 846 (1975)
Alton W. ALEXANDER
v.
ST. PAUL FIRE & MARINE INS. CO., et al.
HANOVER INS. CO. et al.
v.
Lee SISTRUNK d/b/a Mid Parish Roofing Co. et al.
No. 56453.
Supreme Court of Louisiana.
June 23, 1975.
Writ denied. On the facts found, the result is correct.
TATE, J., dissents. In my opinion, the trial court's evaluation of testimony should not be disturbed in the absence of manifest error. Further, the discussion of res ipsa loquitur's application or not, insofar as depending on exclusive control, is inconsistent with the later jurisprudence.
CALOGERO, J., dissents from denial of writ.